 

   

DISTRICT OF COLUMBIA, ss:
DECLARATION oF`MARiANo BANos -

. : l, Mariano Baiios, declare and say as follows:

l I am an Attorney-Adviser 1n the Office of the Legal Adviser for the Departrnent of
State, Washington, D C. This office has responsibility for extradition requests within the
Departme`nt of State, and l am familiar with the extradition case of Alex Dion. l make the
following statements based upon my. personal knowledge and upon information made available
` g to me in the performance of my official duties.

2. The relevant and applicable treaty provisions in iiill force and effect between the United v
States and Australia are found _in the Treaty on Extradition between the United lStates. of America
and Australia, signed on May 14, 197 4 (“'1974 EXtradition Tre'aty”) and the Protocol Ainending
the Treaty on Extradition between the United States of America and Australia of May 14,1974,

, 1 signed on September 4, 1990 (“1990 Protocol”). A copy of the 1974 Extraditio`n Treaty and 1990
Protocol are attached to this declaration '

3. In accordance With the provisions of the 1974 EXtradition Treaty, as amended, the
Embassy of Australia has submitted Diplomatic Note No. 279/2018 formally requesting the
extradition of Alex Dion A copy of the diplomatic note is attached to this declaration

4, In accordance With Article XVllI of the 1974 Extradition Treaty, as amended by Article
14 of the 1990 Protocol, the Government of the United States represents the interests of Australia
. in any proceedings arising out of a request for extradition made by Australia, and the
‘ (iovernment of Australia represents the interests of the 'United States in any proceedings arising

out`of a request for extradition made by the United States.

EX§DloN-000001

 

 

 

 

 

 

19011427-5

' United States ofAmerica

 

DEPARTMENT OF STATE

To all to whom these presents shall come, Greetings:

ify That Mariano Bahos, whose name is subscribed to the document hereunto annexed, Was at
f subscribing the same Attorney-Adviser, Office of the Legal Adviser, Department of State,
ates of America, and that full faith and credit are due to his acts as such. .

This certificate is not valid if it is removed or altered in any way whatsoever

In testimony whereof, I, Michael R. Pompeo, Secretary of State ,
have hereuntc caused the seal of the Department of State to be
affixed and my name subscribed by the Assistant Authenticatiori
Officer, of the said Department, at the city of Washington, in the
District of Columbia, this eleventh day of December, 2018.

By§;Z V

A§s;§hut Authentication Officer,
EX~D'ON'OOOOOZ epartment of State , '

 

 

     
 
 
     

 

 

 

 

 

 

-2-.

   
 
  
   

affense for which extradition is sought is covered under Article II of the 1974
Treaty, as amended by Article 1 of the 1990 Protocol.

z The documents submitted by the Embassy of Australia in support ofthe extradition

est Were certified on Oetcber 23, 2018, by J ames Carouso, Charge' d’ Affaires, Embassy of

@ United States of Ameiica in Australia, in accordance with 18 U. S. C. § 3190 At the time of

1 his certification, Mr. Carouso was the principal diplomatic officer of the United States in
Australia

1 declare under the penalty ofperjury that the foregoing is true and correct
Executed on December //,20_18.

 

w 1 , Attachments:
1. Copy of Note
2, Copy of Treaty and Protocol

;li
aj
§

EX-D|ON-OOOOO3

 

 

 

 

erica done at Washin_gton 0nj’14
_ xtradition Belween A ustralz'a and

Seoul_ on 4 September 199

May 1974, as amended by the Protocol
t
, 0 (the Treaty). ' '

he UnitedStates ofAmerlca done at
"The duly authenticated docume

ntation required underAr_ticle XI of the Treaty in support of the
extradition request is enclosed - » ,

,’Mr Eric Rayinond
Senior Legal OtHcer 1
Internati`onal Cn'me Co

operation Central Authori'ty
Australian Attomey~Ge

_neral’s Department

. EX-DloN-ooooo¢i

ill
11

 

 

 

 

     

3¥5 Na_tional Circuit- y
. BARToNAc`T 2600

Emai'l: Eric.Raymond@aglgov.au
, Telephone: +61 2 6141 2578
~Facsimiie; +61 2 6141 '5457

   
   
  

  
    

_ !/

.um-um;~

12

l
\

 

Ex_DioN-ooooos

 

 

 

 

 

'TBBA'i'lBS AND UTHER IN’I'ERNATlONAL ACTS SEBIES 8234

h § EXTRADITIC)N

 

Treaty Between the
UNiTED ST.LTES oi‘ AMERICA
and AUsTnALIA

Sigued at Washingion May 14`, 1974

EX-DloN-oooooe -

iii

july

  

 

 

 

   

AUsTRALiA 4

'Extradition y

Treaty signed at Wash§ngton.May~Ii¢, 1974; ‘ _
Ratl:fication advised by the Sengzte of the United States
of Amerz`ca December 1, 1975; ~
Rati_)‘ied by the President of the United Statea of
. A~merica Decemb'er`]é, 1975; .
Ratij‘ied by Aust`rdlia December 22, 1975; _ y
_ Ratifica`tiqns exe:hanged at C¢inberra April 8, 1976;
Proélaimed by the_l’resident of the United States of
‘ America May 5, 1976;
Entered into force Ma_y 8, 1976.

 

BY THE PnEsii>EN'r oF‘THE UNITED S'rA'rEs oF AMEmc/i
A 'PRocLAMATioN 5

` CoNsn)Emnc THAT: 1 ' -~ _ ,
The Trea.ty on Extraditi'on between the United St,at,es of Americ)ai
and Australia was signed at Washington on Ma.y 14, 1974, the original ,

.of which Treaty is hereto annexed; ' . ~

e Senate of t ` _ y b
.`December 1, 1975, two-thirds of the Senators present concurring
therein, gave its ad~vi`ce‘and consent to ratification of the Treaty;

The Treat)~' was ratified by the Presid_ent of the United States
of A.meri'ca on December_ 16, 1975, in pursuance of the advice and
consent of the Senate,`zmdl has been duly ratified on the part of
Australia; ' ` ,

The respecti e instruments of ratification were exchanged at
Canberra on Apri] 8, 1976; » '

wesz c_ve _ (1) 4 miss 8234
Ex-DIoN-000007

   

 

 

 

 

  

2 ',».4
IN TEs'i‘iMoNY WHEnEoF, I have signed this proclamation and caused
the Seal of the United St.a.t.es of America. bo be a£ixed.~ '
DoNE at the city of Washingt`on this iiith day of May in the
year of our Lord_ one thousand nine hundred seventy-six
[sEAL] and of the Independence of the United States of America
the two hundredth

vGE'ir.ai.i:o R. Foni) y
iBy the President~: h

JosEi>H JoHN Sisc) .
Actz'ng Sscretary of State

TILS 8234
EX-D|ON-OOOOOB

 

 

 

 

3. 1
'~TRBATY on zxrmmrir`iou hamm '_
m‘ curran sums or umch mo AusT_mir,IA

,f'

The United Sta;es of America and Australia,

desiring to
make more‘effectiye the cooperation of the

two countries far
the reciprocal extradition of offenderz, n

gree as follows:

TIAS8234.

EX-DION-OOOOOQ

 

 

 

 

 

 

hamm `r
Each Contracting Party.agrou, under the conditions and
circumstance-n established by this Treaty, rccipro`"c'nlly-to'd¢liver
up pnrxonl. found in its territory who have boon chu-god with or

convicted of ~any o£- the offenses mentioned in Article II of thin
’rroat_y comitth within the territory of th¢'othar Contracting

in Article IV of this Treaty.

. , mrci:.z:. n

(l) Pnrsonx shall be delivered up according ‘to the provisions
of this 'I'raaty for my of the following offenses provide than
otf¢ncos, are punishable by the laws of both Conuracting Pa.;'tion

by. a tom of imprisonment exceeding one yoar' or by danth:

l,. Hu.rder or willful warden assault with intent to commit
murdnt. t ' `

2. Manslaughter. _ .

3. .`Aggravatod or willful woundan or injuring: assault

occasioning actual bodily harm. "

d. Unlaw£ul throwing oi- application of any corrosive or

_ injm:ious substances upon the person of mothor.

5.' Rape;. indecent assault, including unlawful sexual acts
with or upon children.

6. Illoqal abortion.

7.~ Procuring. or trafficking in, women or young persons
for imeral purp¢;muxv living `on the garnian of
proxt.ttution. . `

8. abandoning or ioxpoxi-ng a child when the'lite of that
child in or ix likle to ha injured or mdangcrnd.

TIAS 8234

EX-D|ON-OOOO1O

 

 

lO.
ll.
]_2.
lJ.
14»
15.

lS,

l7.

18,

19.

20.

2l..

22.
23.

24.

25.

 

Bigury. l
.Kidneppingx child stesl~ingz ebductiom~ false inprisonment.

Robbery.
Bu.rglaryz housebreaking or any similar oftense.
Lsrceny.

Z;mbeleement. ,

Obtnining any prooerty,‘ money or valuable securities
by tulsa pretenses or other torn of`deception.

nn offense zageinst the lew relating to bribexy.
Extortion. _ _

Recoiving eny property, money or valuable securities
knitting the sums to have boon unlm£ally obtainad.
Prnud ‘by m egent, beilee, benksr, factor or truetea,
by s director or officer of s company or by s promoter
ot a oompeny, whether existing or~not.' '

An offense relating to`counter£eiting or forgery.
Perjury; subornation of~P¢rjvry: conspiring to defeat
the coursa of justio¢. t

- Arsvn.

A.u ect 'done with the intention of endangering the safety
of imy person traveling upon a railway or in my aircraft
or vessel orv other means of crmsportetion.'

Any seizure or oxe`rciso/ of control, by force or violence
or throat of force or violence/or by my other form of
intimidation, of nn situsfj:.

' piracy, by statute or by law of netions; revolt on

board n ves`snl against the authority of the master of the

vessel. l

'TIAB8234

EX-D|ON~OQOO‘H

...\.:.-.m

 

 

 

l
g
f
ky
§
.l
§
§
g

~»~u»mmq~.m-»m.-=~\<

 

 

 

 

v_- AMT.=,___,-l=.__u_`~»_

 

 

\
§
f
f
1
1
!`
l.

 

 

 

6

26. Malicious injury to property;
27. An offense against the bankruptcy laws.

28. 'J\.n offense against the laws relating to narcotics,
dangerous drugs or psychotropic substances.
29. Denling in slaves. v .
(2) thradition shall also be granted for any other offenses
that are made extraditable under the extradition laws of Australia
and'which are felonies under the laws of the united States of Anerica.~
(3) thradition shall also be granted for any offense a_ainst
a federal law of the united Statae `of merica of which one of the
above-mentioned offenses la a substantial element, even if trans-
parting or'transportatian or the use 01 the mails-or of interstate
facilities io_ also an element of the specific offenle.
(4) zxtradition shall alan be granted for aiding, abettinq,
counseling or procuring the omission of , being an accessory
before or after the fact to, or attempting or conspiring to consult.
any of the offenses mentioned in the preceding paragraphs of this
Article. 1
(5) If. extradition is requested for any offense mentioned

in a preceding paragraph of this Article and that offense is

' punishable-under the laws of both Contracting Pertins by a term

of imprisonment exceeding one year or by death, that offcm}e shall
be extraditable under the provisions of this ’L‘reaty whether or not

the l-aws ot both Contracting parties would place that offense within .

the same category -of offenses made extraditable by that preceding .

parograph` of this Article and whether or not the laws of the requested

State denominate the offense by the same terminology

TIAS 8234

EX~D|ON~OOOO12

 

 

 

 

 

 

 

 

7

axr'TIcz,‘: 111

(l) Far the purposes of'thia_Treaty, the territory of a
b Contracting Party means all the territory under- the jurisdiction of
that Contracting Party, including airspace and territorial waters,

and also includes - ~ v
(a) any vessel registered in any territory under the

jurisdiction of that Contracting Pa;tyy .and ' .v
(~b) any aircraft registered in any such territory provided

that the aircraft is in flight when the relevant offense is
conmitted.

(2) For the purposes of this 'I‘reety -
(e) the territory under the jurisdiction of a Contractinq

Par~ty includes the Ten:itoriss for the international relations

of which that Contracting party is responsible;
(b) _ an aircraft shell be considered in flight from the

mont when the power is applied for the purpose of take-off
until the moment when the landing run' onds.

ARTICLE IV
When the offense for which extradition has bean requested has

been omitted outside tim territory of .the requesting Stata - n
(a) if the united Stntes of writs is the requested State -
the executive authority of the Unitedlstates of mrica; or
(b) if_A\-\stralia is the requested State - the
Attorney-General nfl Australia', l . y
shall have the power tod grant the ertrad.ition if the lou of the
requested State provide for jurisdiction over such an offense omitted

in similar circumstances .

TIAB 8234‘

EX-DlON-OOOO13

 

 

  

8
t mlcr.z v

‘ (l) danaher of tha Contracting §miu`shall be bound tc
deliver tp its .ovn nationals under this 'rr¢aty but the executive
'authority of each Contracting Party shall hsvs the power to deliver
thnm. up if, in its discretion, it considers that it is proper to
do so. 0 '

'(2) 'Yor the purposes of thin Article ~.

H(a) a rcfurcncs to the sxec\x_tive authcrity of a ,
Contracting Party thall, in the cue of Australia, be
construed ns a reference to the Attarney~Ganeral of Austra.lisy

(b) )m.!tra.liah protected parsons shall be chede _to he
nationals of Australia; and '

(c) the nationality of a person shall he datermined to
he that which he hold at the time when hs_ was charged with
the offense for which his extradition is rsquasted.

AM'ICLE VI
zxtradition shall he granted only if the evidence is found
aufficient, according to the laws ir'x the territory where the person
whose extradition is requested is £o\md, either to justify his
' trial or comnittal for trial if the offense with which he in
charged or‘ its equivalent had bean comittsd in that territory or
to prove that he is tha identical person convicted by the courts

of the requesting State.

».:

TIAS 823`4

EX-DION-OOOO14 ’

 

   

 

 

 

 

 

 

 

 

 

 

' 9

ARTICLE VII »

(l)' Extradition shall not be granted in any of the foilowing
'circumatances:. ‘
`\ (aj Qhen~thé person whose extradition is requested is
being proceeded againlt, has been tried and discharged or
'punished, or has been pardoned, in the territory of the
requested State for the offense for which his extradition
. is requested:
_(b) when the prosecution for the offense has become barred
by lapse of time according to the laws of the requesting State;-Gr
(c)' when the offense in respect of which extradition is
requested is of a political cheracter, or the person whose
extradition is requested proves that the extradition request
has been made for the purpose of trying or puna. hing him for
an offense or a political character.
(?) If any question arises whether n case comes within the f
provisions of subparagraph (c) of paragraph (1) cf this Article, the
requested State shall decide that question.

ARTICLE VIII
If, under the law of the requesting Stetc, an offense for
' which -the extradition of a person is requested, or any other offense
for which he may bc ddtained or tried under paragraph (l) of
Article~XIv, is subject to a penalty of death but the law of the
requested State does not provide for such a penalty in a similar
case, the requested state may recccumnd to the requesting State
lthat any punishment imposed for any of those offenses be a lens
4 severe pun‘shu¢nt.

TIAS 8214

EX-D|ON-OOOO15

 

 

 

 

 

 

 

 

10

  

` ARTICLB IX
\¢h¢n the person whose extradition in requested ix being
proceeded against or ix serving a sentence in the territory of
the requested Stat¢ for m offense other than that for which
lxtrldition hal been requuted. his surrender ny be deferred
until the ccmcl\ixion of the proceedings and the full ex¢cution
01 hay punishment that maybe or may have been inpond on hint

mem x v
’rhe determination that extradition based upon the regular
theraer should or mould norm granted shall be made in
accordance with tha law of the requested state and the person whose
extradition in covght.ahall huv¢'th» right to usa oath remedies 4
nod resources n are provided by'that law.
m nn r~q\»'z: 101-extradition conn re mm_vhrough tva
diplomatic chann¢l.l .
' (2) Th¢ request shall be accompanied by n description or
the person nought, a statement of the facts of thc cue, the text
ot the applicable laws o».<,~` the requesting Stzte including the law
defining the offense, 't.‘=s lew predcrihing the punishment for the'
oi;f¢nu and tba-law rel.zting to the unitction of the legal
pmceedingx.

` (3) Wh¢.n the request relator to a person who du not yet been
¢ani¢ted', it inst also be accompanied by o warrant of arrest izlo¢d‘ `
by l ginqu o_r other judicial officer of the regulating state md _
by such evidence n, according to the lms of the requested sut¢,

TLLS 8234

E)<-DloN-ooom 6

   

 

 

 

 

ll

would justify his trial or seminal for trial if the offense hcd _

bean counittad thure, including evidence proving~the poison rqquutud

H) Whan thc roqu¢'nt r\latu to a person already convictud, it 4
must be accompanied by tho' judgm¢m: of convicticn and sentence, if any,
passed upon him in the ter'ritozy of the requesting Stlte, ~by a xi:atament,
if applicable, showing how much of the cnntmco'hn not been carved
md by evidence proving that thc p¢rzon requested il the pcrzon tie
whom tha judgment reform

(S) 'rha' warrant of arrest and deposition or other ovidon'cd,

g;v¢;n npdes oath or az:.=.rmd, aba trw judicial common wumi¢hinq
the existancr: cf the conviction, or certified eopi¢a of those
docummcx, chill bn admitted in'evid¢nc¢ in tha ¢{clmination cf the
rnqudat for uxtradition winn - . _ '

(n) in tdc cna of 1 r¢quut by Axu'.:ralia - chase

deemch or capti.fi¢d copies bear the signatory or drs

ac¢onq_>ani\d by thc`a\‘:tut\tipn, of lngn magistrate or

oftic¢i~ of Auctralin or us augh¢nticat:ad by the official

sol of the Attorn¢y-Gcn¢nl md, in» my'cuo, m~carti£ied

by thc principal diplomatic on consular 'of£icar of the Unit¢d‘

swan or mri¢a in mccann cr ` 4 `

(b) in the cud_ `o£ a roqn¢st by tha Uni~tcd St;atu of
mrica. - the warrmt, if any,'b¢ara‘an original signatory

or the other documnats irc ccri:i£itd, by z judqo‘, magistrate

or officer of thc United status of hsu-ica and, in my cA'u, are `

luth¢nticatod byth¢ oath o£' n vitnnu or called with tha official

TLAB 8234

Ex-DloN-ooom 7

    

)\-_n.~_m~.¢;m.r_lvc< -

 

 

 

 

leal of the Dapartmeot of State on behalf of the Secretary ot__
State or of the Dapartment of Juat:l.ce on oehal£ of the

Attornoy General .

provisional arrest of the person sought pending the precantation or
the request for extradition through the diplomatic channel. ~

(2) ‘I‘ho application shall contain a ducription of the person

further information, i'! any, aa would be necessary to jueti£g the
issue of a vwarrant of arrest had the a££me‘been ommittod, or, the
person sought bean oon;:ictod, in the territory of the requutod_
scat~. . ' ‘
_ (3) on recaipt ot such an application the requested State*
ahall take the accuracy xtepe to` aeonra the arrut of the person
claimed. ' ' §

(4~) A person arrested upon such an application shall be let _at
libarty upon the expiration of forty-five days from the date of his
arrest it a raqnaat‘for his extradition accompanied by the documanta
xp'e¢ifi¢d in Article xz ma nov ban mc¢iv»d. '

(5) Paraq:aph (4) of this Article ahall not prevent the
inlt.ituticm of proceadingl with a view to extradian thc patton

sought it the r¢quut ia aubnquantly reoeived.

TIAS 8234.

EX~D|ON~OOOO18

 

 

 

 

 

 

13

AR'rIcLa`xnI

(l) I£ the requested Statc requires additional evidence or
information to enable it to decide on the request for extradition,
that Statc may request that such evidence or information be furnished
within such period as‘ it specifios.

(2) If the person sought it under arrest and the additional
evidence or information submitted ax aforesaid in not sufficient .` ~
or if such evidence or information il not received within the period
lPocif_ied by the requested State, he shall be discharged from
custody. 4
_ .(3) The discharge of a‘para'on from custody under paragraph (2)
`of this Article shall not bar the requesting ~State from submitting
mother request in rupert of the same offenaa. `

4 muth x1v4

(1) A period extradited under thin ’l‘reaty"may be detainad,
tried or puniahed ind tds t§miwq of the recruiting $tate'£oz.' any
offense cautioned in Article II for which the 'peroon. could be
_oonvictnd upon proof of the faota upon¢whioh the request for
extradition van buod. w

(2) Exoopt as provided in paragraph (l) of this Article,

a person extradited under this 'l'reaty shall not be detained , tried
or punished in the territory of the requesting State for an offense
other than that for which extradition has been granted, or be
nxtr»diwd ry that serv co . third st.u, nolan -
(a) he has left tha tea. ritory of the requesting Sta'ce
after his extradition and hac voluntarily returned to ity

g mls arm

EX~D|ON-OOOO‘]Q

 

 

 

14-

  
 

(b) ' ha hat not left the territory of the riqucxt»ing

Stato within thirty days after wing free to do so; or

`.(c) thc offense concerned is one for which the requested
Stato has conco.ntnd to his dctentlon, trial or punilhmlnt or ' '
' to his extradition to a third Stato_ md ll an offlnl¢ motion¢d

in Article II.

(3) A request for the consent of the roquestod State und¢r

subparagraph (c) of paragraph (2) of this nrticlo enall be

accompanied by such information and docum¢nt¢ n are roquuted

by that S tate .

(4) 'rhix Article doan not apply to o££onru comdittad 'a£*.ar the

¢xtraditlon .

. AR'TICLB XV
-A requested Sta.ta, ~\xpon' receiving two or moro.roquos`ts for `

the extradition of the came person either for the- lame offense, or

for different offensee, shall dotermina to which of the requesting

.States it will extradite the person sought, owing into consideration"

tho- circumstances and particularly the possibility of a later `

oxtraditiori bowden the requesting Statn, the seriousness of each`

of£¢nze, du place where the offend was dowitt¢d~, the nationality‘

end roxidancn of th'o person sought, th'e dates upon which the requests

worn recaiv¢d and Jthe ’provia`ionj of any extradition eénmnta

betwe¢n the requasud Stat¢ md th¢` other requesting Staco or Statos. ,`

TIAB 8284

Ex~DlON-dooozo

 

 

 

 

15,'

 

AR’I'ICLZ XVI
(l) Ths requestsd Statc shall promptly commicats to 'ths
requesting Statsythrcugh thc diplomatic channsl tha dacillon on
the requu_t lfor oxtrsdition;

4 (2) ' Hhara pxtraditlon of a 'p¢rson for a._n o££ml¢. is ga'antsd,
the person shall _hu,convey`ed by tha approprihta authoritlea,o£~thc __
raquns'csd Ststs to a port or airport in the territory of that.stst¢
squad h.tv“n~'+_h¢r sues md chi r¢qussunq scs+.'.¢. '

' (3) I£ s vs:rz"ant or orda_r for the extradition of a person
sought has b¢sn` issusd by the cmtmt authority and hs is not ._ ,

~ removed from chs unitary of tha r¢quuted Ststa within such tim-
aa ls pnlcrihsq by tha laws cat-that 8tat¢, he mary bc sat at liberty, '
and‘tha rsqu\stsd state 'msy a\xbuq`uahtly refuse to utrsdlts' that d
pcan for the lam oft¢naa. v . .
(4) Auatralia. lt not requirml to ¢xtradlta a period bs£ore
the expiration of fittk¢n days i!tor the data on which ha bn bush »
held judicially to be llabl¢ to axtrsdit'|.on, or, if proce¢dings
for a writ of haban corpus have bean brought, befor¢ tbs expiration .
' of fift¢sn days after the final d¢e:ision of the ounp_¢tsi\t court

hal been qiv¢n.

ARTICLB XVII
(l) 'ro tha axtsnt permitt¢d undar the law of the rsquastsd
Stats and subject to the rights of third pa_-*t_iu, which shall b¢
duly x_:espect¢d, all articlu found in the ruqusst»d Stat¢ that bav¢
been acquired as a result of tha oft-nsa or may be rsquiraa ss 4
`evidence shall, if the roq\_antiog Stat¢ so raqu¢¢t.l, ba surrendered
if extradition la grantsd. '

TI_LS 823-f

EX~DloN-000021 ‘ ~ '. ";

 

 

 

 

 

 

 

16

(2) Subjact to tha qualification of paragraph (l) of this
Article, tha above-nintion;d articles nhal.'|.,v it tha r»qusstad Stata
lo requests, bn surranderod to tha requesting Stats avon if tha ‘,.
extradition, having bean agroad to, cannot bc »carri¢d out owing
to th> daath or escape of tha parson/sought

(3) Wh‘are the law of tha r.quastad Stata or the rights of
third partin so rsquira, any articles co aurrandsr¢d shall bd -
returned ca tva wound seats tree of-¢:hn.-ge is that stan so

roquoa ts .

ARTICLZ XV'III
(l) Bxpanses related to the transportation of the parson sought '
' to the requesting Stata shall bo paid by tha requesting Stata.
(2) ‘l'he raquested.$tate shall make all naoessary arrangements
» for, and meat tha cost of, the reprssan_tation of the raquasti.ng St`ata
in any p.. oceadinqs arising out of a request for axtradition.
(3) No peti‘. .lary claim, arising out of tha arrest, datnntion,
axaminati'on and aurrondsr of parsons sought under the terms of this
Treaty, shall ba nada by the roquutad Stnts against tha ijaquasting

State.

mrcr.s xix _
(l) 'l'ha- right to transport through tha territory of one of tha
Contracting ¥’artios a person aurrand¢rsd to th¢’othar Corntraoting
party by a third Statn shall be grantad on roquext nada through

the diplomatic channll,
(2) In tha case of a national of tha roqusstud Stats, the

request shall_astablish that conditions ara pruant which would

warrant sxtradition of tha person by tba St`ata of transit.

TIAS 8234

EX~DION-OOOOZZ

 

 

 

 

 

 

 

  

 

 

17.

_c_______
(3) rhe,raquert may be refused if rae¢ons of oublic,order

',

are opposed to the transit.

(4) Pormiesion for the transit of a person surrendered shall~_v
include authorization for accompanying officials to hold that person
in custody or request and obtain aaéiatance from authorities in the
State of transit in maintaining cultody. n ~

(5), The ?arty to which the person hac been extradited shall
reimburse the Pnrty through whole territory such person is tranaportod
for any expenses incurred by the latter in connection uith such

cranspcztation.

m:cx.r ‘xx ~

4 This Treaty applies to offenses mentioned in Article II
conmitted ba£ore, on or after the date on which this Treity enters
into force, provided that no extradition shall be granted for an
offense comnitted before that date which was not an offense under
the laws of both-Contracting Pertiea at the tina of its conmislion.

4 mims xxz

(1) Thia Treaty.ia subject to ratification and the instruments
of ratification shall be exchanged in Canberra al soon aa possible.

(2) This Kreaty shall enter into force thirty days after the
exchange of inatrumonts of rnti£ic§tion.[l]?' 4

(3) This Trenty may be terminated by either Contracting Party
giving notice of ternination to the other Contracting Party at any
time and the tarmination shall be effoctitl six months after tho
date of receipt ot ruth notice. l n "

(4) This Troaty shall terminate and replaca, ax batween the l
Contracting Parti¢l to the present Treaty, the Treaty on thradition

between the United Statea god Graat Britain of Decamber 22, 1931, [°]

ax madn applicablb to Aultralll.

 

'.\1=\_\- f~'. mm
= 'r.\‘ .\4!): 47 .~'mr. ::1.‘:.2.

TIAB &ZM

EX-DION-000023

 

 

 

 

18 _

ne wrm:ss maer ma undoniqn¢a§

  
 

bcixiq duly Audxorind
thornto by chair :¢lp¢ctivo_ Gov¢xma¢nu, hhs lign¢d chi’i"rrncy,

DCNI at Wuhington this fourtccpth day ot hy, 197(_

-roa 'ruz: cmr arms or nlrch

  

l'OR. AUBTR.\LIA x

tsus 3234 . ~ _
u:.mghmw crr`acznm c>-Ty'm

EX~DION~000024

 

 

 

 

 

 

 

_ z

 

1021> Cononms‘ _ Tm:'A'rY Doc.
2d Session SENATE 102_23 j

 

 

.PROTOOOL AMENDING THE 1974 EXTRADmoN,
TREATY WITH AUSTRALIA »

LIESSAGE
THE. PRESH)ENT 0F.4 THE UNITED sTATE
THE. PRUroooL AMENDING THE TREATY 'oN EJ§rRADmoN BF,'

TWEEN THE UNITED»STATES OF AMERICA AND AUS'I‘R.ALIA_,
S]GNED AT SEOUL QN SEPI'EMBER 4. 1990 .

Entered into Force December 21,~1992

 

dummy 19, 1992-bowl was read the first time, and together with
the accompanying papens, referred w the Commit:cee on Foreign Rela-
tiom`s and ordered to be printed for the use of the Senafe

 

U.B. GGVXRNLDENT PR!NTING OmCK
59~118 ' WASFUNGTQNZ 1992

 

 

EX-DlON~OOOOZS

 

 

 

 

 

LE'I'I‘ER OF TR.ANSMITI‘AL

'nm WHm; Housm, Febmary 19,_`1992.
To the `Senate of the United`States: '
4With a view to receiving the advice and consent of the Senate to

ratification, I transmit herewith the Protocol Amending the Treaty _ `
on Extradit`ion between the United States of Ame'rica and Austra- -

lia, signed at Seoul on‘September 4, 1990. I also transmit for the

information of the Senate the report of the Department of State ';
t with respect to the Protocol.

The Protocol supplements and amends the ’l‘r_eaty on Extradition

'between_ the United Statee of America and Australia, signed at

Washington on May 14-, 1974. I_t is designed to update and stand-
ardize the conditions and procedures for extradition between the
United States and Austra.lia. Most significant it removes an out-
dated list of extraditable offenses from the 1974 Treaty and ex-
pands upon the dual criminality approach contained in that
Treaty. The Protocol.also provides a legal basis for temporarily sur-
rendering prisoners to stand trial for crimes against the laws of the

v requesting State. The provisions in this Protocol follow generally

the form and content of extradition treaties recently concluded by
the United States. - ` '

"This Protocol will make a significant contribution to internation-
al cooperation in law enforcement I~ recommend that the Senate

` give early and favorable consideration‘to the Protocol and give its l

advice and consent to ratification ,
GEoRGE BUsH.

<_m)

EX-DlON-OODO26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L_E'i'_rnn oF‘sUnMI'rrAL

 

Dsr»An'rsmN'r or S'rA'rs,
ashington,* Febmary 13, 1992

The PRrsmi:N'r, _
The lWiite House. _ '

THE PRmmEN‘r: I have the honor to submit ~to you the .Protocol
Amending the Treaty on~Extradition between the United-States of

America and Australia, signed at Seoul `on September 4, 1990. I rec- `

ommend that this Protocol be transmitted to the .Senate for its
advice and consent to ratification ' v .

- Upon entry into force, this Protocol will supplement and amend
the 1974 Treaty on Extradition between the United States of Amer-

ica and Au'stralia, signed at Washingbon on May 14, 1974.
Arti _le 1 of the Pro_tocol replaces Article lI_ of the 1974 .'I‘reaty in

rela crimes or money ‘laundenng`, become p , ` hable under the
laws qf both Scates.

qulred to establish U.S. Federal gunsd_iction. ~This provision will
allow the United States to obtain extradition for such offenses even
though Australian law does not include analogous jurisdictional
elements for similar underlying criminal behavior. .

Article 1 further requires extradition for extraterritorial onensoe
so`long as the law of the requested State would provide for extra-

(V)

EX~D|ON-000027'

 

 

 

 

 

 

 

 

 

 

 

 

VI

territorial jurisdiction under similar circumstances The requested
State is also given the discretion to grant extradition for extraterri-
torial offenses in all other cases. . . ' `
Article 2 of the Protoccl deletes Articles‘l]l and IV of the 1974
Treaty concerning territorial jurisdiction which is now covered in

more general terms under Article I of the Protocol. ` »_
' 'cle 3 of the Protocol replaces Article V(2) of the 1974 'I‘reaty. '

e Article, as amended, would continue to permit the requested

State to grant or‘deny _extradition of ’its nationals but, in Cases~

questing State to require submission to prosecution by the request-l
State, to the extent permitted by its laws, of all offenses for
which extradition has been sought._ . ~

Article 4 of the Prot'ocol deletes Article VI of the 1974 Treaty
concerning the standard of proof required to support`extradition.
'I_‘his concept is now covered by Article 7 of the Protocol. 4

Article 5_ of the Protocol replaces Article.VllI of the 1974 Treaty
and permits the requested State to deny extradition for a capital
offensev if the requesting State fails to provide sufficient assurance
that the death 1penalty will not be imposed or carried out.,

Article 6 of.t e Protocol replaces Article IX of the 1974 'I‘reaty. It
allows the-requested State to postpone extradition proceedings or
surrender if the fugitive who is the subject of an extradition re-
quest is being prosecuted or is serving a sentence in the requested

State. Under this provision the requested State has the discretion .

to grant extradition and surrender the fugitive temporarily to the

modern extradition treaties

Article 7 replaces‘Article XI of the 1974 Treaty and specifies the 1
procedures by which_extradition is to be accomplished The proce-

dures provided therein are similar to those found in other modern
extradition treaties. ~ ' _ '
Articles 8 replaces Article X.U of the 1974 'Ireaty.'It provides for
the provisional arrest and detention of a fugitive for no more than
90 days pending receipt of a fully documented extradition request

' ' m conformance with Article XI of the Treaty, as amended The dis`».

charge of a fugitive from custody does not pre'udice subsequent
rearrost and extradition _upon later receipt of t e~ extradition re-
quest and supporting documents . »-. -

' Article 9 of the Protocol supplements and amends Article Xl`ll of
the 1974 Treaty. lt continues the mechanism for the submission of

additional information whenever the requested State considers the ~ ,

information provided with the request to be insufficient Article
, as amended, would also permit expedited surrender without

formal p gs Where the person sought consents to surrender

after having been advised by the competent authority of his or her
right to formal extradition prooeedin

gs.
Article 10 replaces Article XIV of the 1974 Treaty concerning the
rule-of speciath. This article provides, subject to specific excep~
tions, that a person extradited under the Treaty, as amended, may

EX-D|ON»OOOOZB

 

 

 

 

 

   

 

 

Vll

not be detained, tried, or punished for an offense other than that
n for which extradition has been granted without the consent of the
requested State; nor may he be extradited without the consent of
the requested State to a- third State for any offense committed
- before his surrender. This limitation only applies until such time
~as the person leaves the territory of the requesting State and vol- ~
untarily returns or fails to leave within 15 days of being free to do `

so. . _ .

Article 11 of the Protocol replaces Article XV of the 1974 Treaty
and sets forth a non-exclusive list of factors to be considered by the
requested State in determining to which State to surrender a
person sought by more than one State. _

Article 12 of the Probocol replaces Article XV'I of the 1974
Treaty. lt requires the requested Sta'ce to notify the requesting
_State promptly of its decision on extradition and, if it denies extra-
dition, in whole or in part, to provide an explanation as well as
copies of judicial decisions upon request. lf extra 'tion is granted,
the fugitive must be removed from the territory ofthe requested
State within the time prescribed by the law of the requested State,
or the person may be released from custody and a subsequent re-'
quest for his extradition may be refused. ~‘

Article 13 of the Protocol replaces Article XV'H of the 1974
Treaty and provides for the seizure and ultimate surrender to the
requesting State of all items connected with the offense for which
v extradition is sought This obligation is subject `to the rights of
third partiea. Before surrender, the requested State may require as-
surances that the objects be returned `

Article 14 of the Protocol replaces the text of Article XVIII of `
the 1974 Treaty and provides that the requested State shall repre-
sent the requesting State in any proceedings in the requested State
arising from a request for extradition and bear all costs other than
those arising from the`translation of documents and transportation
of the fugitive ‘

 

Article 15 replaces Article XIX of the 1974 Treaty _and governs - \_

the transit through the territory of one of the contracting States of
a person being surrendered to the other contracting State by a v
third State. ' .
Article 16 of the Protocol stipulates that the Protocol applies to
offenses committed before as well as after its entry into force. _
Article 17 provides that the Protocol will enter into force imme-
' diately upon the exchange of written notification that both P_artios
have compli with their respective requ'rements for entry into
force. ¢ ' '
A Technical Analysis,explaining in detail the provisions of the
Protocol is being prepared by the United States negotiating delega-
tion, consisting of representatives from the Departments of Justice
and State, and will be transmitted separately to the Senate Com-
rnittee on Foreign Relations.
The Departrnent of Justice joins the Departrnent of State in fa~
voring approval of this Protocol by the Senate at an early date.
Respectfully submitted, ~ 1
. LAwanNcs S.-EAGLEBURGER.

EX~DION-OOOOZQ

 

 

 

 

PROTOCOL AHENDING THE TREATY ON EXTRAD!TION FETHEEN
- THE UNITBD STATES OF AMERICA '
` AND

AUSTRALIA .
OF MAY 14, 1974

 

The dnixed Stat;s of Alerica and Aust}ali§;

1

Desiring to male more effective the Exlradicion Treaty between
~ 1

the Contracting ?ar\:ics signed at Hashington Hay 14,'1974

(r.ereinafter referred co as "r.he 'Ireazy");

Have agreed as folloush

 

 

 

u)`

EX-DION-OOOO3O

.~. -.....~._.~.__.....»...,`. _ .` _`

 

 

 

- .-.._.. .__..~..»__.~r._...~.~....-._~__~_,_"__...~~..w.~. .-.... . . .~

 

ART`[&:LE 1

 

l The test o£ Krtlclé II of the Trexty is replaced by the

following:
"(l) An offence shall be an extraditable offence if it is
punishable unner the laws in both Contracting Parties by
deprivation of liberty oE more than'one year, or by 1 nore.
severe penalty.` Houever, if the request for extradition
relates to a person convicted of such an offence who is
kwanted for the enforcenent pf a sentence of ilprisonnent,
the executlve authority of the requested State shall have
authority to refuse extradition if a period of less than

six lonths of imprisonment remains tb be served.

~=-.‘T~'_"~

(Z) The following offences shall he extraditable if they
meet the requirements bf paragraph (1): conspiring to
conllt, atteiptlng to conlit, aiding ar abetting,
counselling or procuring the cdenissidn oE, or belng an,
‘ accessory after the fact to. any offence described in that
paragraph. x
(3) For the purpose of this Article, an offense shall be
an extraditable nffence:
v (a) vhether'or not the laws in the Con:racting
Parties place the`offence within the sale
category of offences or describe the offence by

the sane terminnlogy; and

 

 

 

EX-DION-000031

 

 

 

 

 

 

 

(b) whether or not the offence is one for which
United States federal law requires proof of
interstate transportation, or use of the nails,
or of other facilities affecting interstate or
foreign comaerce, such matters being merely for

the purpose of establishing jurisdiction in a

 

 

United States federal court.

(4) lt the offence has been committed outside the

 

territory of the requesting State, extradition shall be

 

:.)

granted if the laws in the requested State provide for the

punishment o£ an offence committed outside of its territory

 

in`similar circumstances. IE the laws in the requested

 

 

 

State do not so provide, the executive authority of the

‘ requested State may, in its discretion, grant extradition. ‘
. wl

\z a '
¢ (S) Subject_to the laws in the requested State, i£ ,E

extradition has been granted for an extraditable offence,

it shall also be granted for any_other offence specified in

the request even if the latter offence is punishable by ` _ - `

§
' deprivation of liberty of one year or less, provided that ' j |§
. i

 

' all other requirements of extradition are met.“

 

 

 

AKT!CLE 2

Article 111 and Article iv of the Treaty are deleted.

c.__.._..-,..._\. .._v, ,___ `m'__"__.'_u*__

 

 

 

 

 

 

EX-D|ON~OOOD32

 

 

 

 

 

 

 

 

 

 

 

...'J

 

 

 

ARTICLE 5

The text`of paragraph l of Article V o£ the Treaty is replaced
by the following: 1

"If the requested State refuses to extradite a national of that
vState on the basis of nationality it shall, if the requesting
State so requests and the laws of the requested Stite allou,'
submit the case to the competent authorities in order that
proceedings for the prosecution of the person lay be undertaken
in respect of all o££ences for which the extradition has been

requested."

TICLE k

Article VI oE'the Treaty is deleted.

AleCLh 5

The text of Article VIII of the Treaty is replaced by the
~£olloving: v
"IE, under the law of the requesting State, an offence-for

which the extradition of a person is requested is subject to a

 

EX-DlON-ooooas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.».~.)

 

. 5 _

 

_ penalty_of death, the requested State nay refuse the

extradition unless the requesting State gives an undertaking
that the death penalty will not he imposed or. if inposed, will

not be carried out."
ARTICLE 6

The text of Article ll of the Treaty is replaced by the'

following: l
"(1) if the extradition request is granted in the case o£‘a
person who is being prosecuted or is serving a sentence ih:
the territory of the requested State, the requested State
may temporarily surrender the person sought to the
requesting State for the purpose of prosecution. The
person so surrendered shall be kept in custody in the
requesting State and shall be returned to the requested~
State after the conclusion of the proceedings against that
person, in accordance with conditions to be mutually'
determined in writing hetteen the Contracting Parties.
(2) lhe requested State may_postpone the extradition
proceedings against, or the.surrender of, any person who is

being prosecuted or who is serving a sentence in that

 

 

 

EX-DlON-000034

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. 6 _

 

 

State. The postponement may continue until the prosecution of

the person sought has been concluded and any sentence has been

served."

Ax'rl ctr v7 '

The text of Article XI of the Treaty is replaced by the
following: l
"(1) All requests for extradition shall be sade through
the diplomatic channel. '
(Z) The_request for extradition shall be supported by:
(a) documents, statements, or other types of
information which describe the identity and
probable location of the person sought;
(b) a description of the conduct constituting the
~ offence; n ‘ _ ~
(c) a statement of the law describing the
essential elements of the offence for which
extradition is requested; and
(d) a statement of the law describing the
punishment for the oftence and the law relating
to the limitation of legal proceedings.
(BJ A request ior thc extradition of a person who is
.soughr for prosecution or who has been found guilty in his

absence shall also be supported by:

 

 

EX-D|ON~000035

 

 

 

 

 

 

nmm~,e

 

 

 

 

. 7 _

 

 

(a) a copy of the warrant or order of arrest
issued`in the requesting State for the arrest of
the person for the offence;

(b) a copy of the charging document, if any; and
(c) a description of the facts, by way of
affidavit, statement, or declaration, setting
forth reasonable grounds for believing that pt
offence has been committed and that the person(`

_ sought committed it.

(4) A request for extradition of a person who has been

found guilty of the offence for which extradition is

sought, other than a person who has been found guilty in

his ahsence, shall also be supported by:

e,_"__»‘.

 

 

(a) a copy of the judgment of conviction, if
availablej or a statement by a judicial authority
that the person has been Eound_guilty;

(b) information establishing that the person
sought is the person to whom the finding of guilt
refers; ` x ‘

(c) a copy of the sentence imposed, if the person
has been sentencod, and a statement establishing
to what extent the sentence has been carried out;
~and n n

(d) if the person has been found guilty but no
sentence has been imposed, a statement affirming

that it is intended to impose a sentence.

 

 

EX-DlON-000036

 

~- e»,`_,a ». .,

 

 

 

-.1\'..>

 

 

 

(S)' The documents which accompany an extradition request
shall be received end admitted as evidence in extradition
proceedings lf:
(a) in the case o£ a request from the United States,
they
(1) purport to be signed or certified by a judge,
nagistrate, or officer in or of the United
. States; and
(ii) purport to he authenticated by the oath or
affirmation of a witness or to be sealed with an
'officlal or‘puhlic seal of the requesting State
or of a Minister of State, or of a Department or
officer of the Government of the requesting State:
(b) in the case of a request]from Australia, they are
certified by the principal diplomatic or consular
officer of the United States resident in Australia, as
provided by the extradition laws of the United States;
or _
(c) they are certified or authenticated in any other

manner accepted by the law of the requested State."

ANT[CL: 8

The text of Article XII of the Treaty is replaced by §he 4

following:

 

EX-DlON-000037

 

 

 

 

 

 

-`9 -

 

 

"(1) ln case of urgency, either Contracting Party may

request the provisional arrest of the_person sought pending

`prescntation of the request for extradition. A request for

provisional arrest may be transmitted through the
diplomatic channel or directly betueen the Department of
Justice in the United States and the Attorney¢General‘s
Department in Australia.- The facilities of the
international Criminal Police Organisation (lnterpol) may
be used to transmit such a request. _
(2) The application for provisional arrest shall contain:
(a) a description of the person sought;
(b) the location of the person sought, if lnown;
(c) a brief statement of the facts of the case.
including, if possible, the time and location of
the offence; 1
(d) a description of the laws violated or alleged
to have been violated and, where applicable, the
penalty which may be imposed;
(e) a statement of the existence of a warrant of
arrest or finding of guilt or judgment of
conviction against the person sought; and
(f)_a statement that a request for the
tjertradition of the person sought will follov. §
(3) On receipt of the application, the requested State
shall take appropriate steps to secure the arrest of the

person sought. The requesting State shall be notified

 

 

EX~D|ON-OOO_O38

    

 

 

 

 

 

., va

_ __.~l_~t

 

 

 

 

 

 

 

 

10 f

_ 10 -

 

 

 

 

without delay of the disposition of its application and the,,

reasons for any denial. l
(4) A person who is provisionally arrested pay be
discharged from custody upon the expiration of sixty (60)
days from the date of arrest pursuant to the application of
the requesting State if the executive authority of the
requested State has not received the formal request for
extradition-and the supporting docunents required in
Article xl. ` ,
(5)' The Eact that the person sought has been discharged\
`£ro: custody pursuant to paragraph (4) of this Article
shall not prejudice the subsequent rearrest and extradition
of that person if the extradition request and supporting

documents are received at a later date."

ARTicLh'§

Article Xill of the Treaty is amended by deleting the words
“evidence or" wherever they occur in Article Xlli(l) and
Article Xlll(l), and by adding the following:
“(4) 1£ the person sought. after being personally advised
by the coupetent authority of the requested State of his

right to formal extradition proceedings, consents to

... _..,_. ___.

 

 

EX-DION-OOOOSQ

 

 

 

 

,.-)

 

 

11

- 11 -

 

uithout further proceedings."

ARTICLE 10

The text of Article XlV of the Treaty is

following:

detained, tried, or punished in the r
fort

-(a) the offence for which e

surrender to the requesting State, the requested State may

surrender the person as expeditiously as possible and

replaced by the

"(l) A`person extradited dnder this Treaty may not be

equesting State except

xtradition is granted

convicted on

or any other offence of which the person could be

proof of the conduct constituting

the extradit

ion offence provide

d that the offence

carries the same or a lesser

(b) any offence committed af

punishment;

ter the extradition;

OI`

(c) any offence for shit

h the executive authority

of the reque

sted State consents

detention{

to the person's

of this subparagraph, the r
require the submission of t
in Articleer.

(Z) A person extradited under this \

?arty may not be extradited to a thir

 

trial or punishment.' for the purposes

equested~$tate mayo,

he uocuments specified~

rcaty by a Contracting

d State for an offencc`

 

 

Ex-DlON-000040

 

 

 

 

 

1_2

 

 

committed prior to his surrender unless that Contracting
Party consents. .
(3) Paragraphs §1) and (2) of this Article shall not
prevent the detention. trial. pr punishment-of an b
extradited person, or the extradition of that person to a
third srat¢. ir'= _
(a) that person leaves the territory of the
requesting State after extradition and
voluntarily returns to it; or
(b) that person does not leave the territory of
the requesting State qithin fifteen days of the
day on which the person is free to do so."

5 ' mmth 11

The text of Article XV of the Treaty is replaced by the
following: ' d
"if the requested State receives requests from the other
Contracting party and from any other State or States for the
extradition of the sane person, either for the same offence or
for a different~offence, the executive authority of the
requested State shall determine to which State it will surrender
the person. ~ln making its decision, the requested State shall
consider all relevant factors, including out not limited to:

(a) whether the requests here made pursuant to treaty;

(h] the place there each offence cas committed; `

 

 

 

EX-DloN-oooo41

 

 

 

 

 

 

 

 

 

 

 

 

13

. 13 .

 

!

‘t

 

(c) the respective interests of the requesting Statest
(d) the gravity of the offences;

(e) the nationality of the victin;

(£) the possibility of further ertradition between the
requesting States; and

(g) the chronological order in which the requests were

y received £rol the requesting States." 1

ARTICLE lZ

The text of Article XVI of the Treaty is replaced by the
following:~ 4 `
"(l) The requested»State shall promptly notify the
requesting state of its decision on\the request for
extradition. `
(Z) IE the request is denied in whole or in part, the
_requested State shall promide information as to the reasons
for the denial of the request. The requested State shall
provide copies of pertinent judicial decisions on request.
(3) ii the request for extradition is granted, the
competent authorities of the Contracting.karties shall
arrange for tne time and place of tnc surrender of the
person sought. l
(4) ~IE the person sought is not removed from the territory
of the requested State kithin the time prescribed by the

law of that State, that person may be discharged from

 

EX-D|ON~OOOO42

 

 

 

 

 

 

 

- 14 .

 

 

custody, and the requested State nay subsequently refuse.

extradition for the sane offences."

ARTlCLE 13

The text of Article XVII of the Treaty is replaced by the

following:

"(l)' To the extent.peruitted under its.laus, the requested
State may seize all articles, docuuents. and evidence
connected with'the offence in respect to which extradition
is or is to be sought and surrender those items to the
requesting~$tate if extradition is subsequently granted.`
aThe items mentioned in this Article may be surrendered even
. when extradition cannot be effected due to the death, 4
disappearance. or escape of the person sought.
(2) The requested State may require that the surrender of
any property be subject to satisfactory assurances from the
requesting State that the property.uill be returned to the
requested State‘as soon as practicable. ‘The requested
State may also defer surrender of any property if it is
needed as evidence in the requested State.
(3) Tne rights oh third parties in any property.shall be

duly respected."

 

 

 

 

 

 

 

 

EX-D|ON-000043

 

 

 

 

 

 

.~.¢..., .-n . .....,~-¢ ._».. . ._,.,__...._.._...¢,_._-_...,.,4 ...¢....`. .

 

 

 

untrue 14 ` - » . l

The test o£ Article lell of the Treaty is replaced by the 4 l
following: l
"(l) The requested State shall advise, assist, and v _ ‘ §
otherwise represent the interests of the requesting State §
in any proceedings arising out of a request for
extradition. v . . ' f
(2) The requesting State shall beer the'expenses related
to any translation of docuuents and the transportation of
the person surrendered. The requested State shall pay all _ 3
other expenses incurred in that State by reason of the `
extradition proceedings. ' ‘ _ §
(3] Neither State shall'nake any pecuniary claim against
the other arising out of the arrest, uetention, y i
examination, or surrender of the person sought under this l
Treaty." 4r 1 ' ' ' ` ' t ~ 1
‘ AKT!CLE 15 4

The text of Article XlX of the Treaty is replaced by the

following:
"Ll] .hither Contracting harty may authorlse
transportation through its territory ot a person
surrendered to the other State by a third State.

t A request for transit.shall contain a description

oE the person being transported and a brief

 

 

 

EX~D_|ON-OOOO44

 

 

 

 

~.'2

c.:..~

 

16

w 16 -

 

 

stateaent or the facts o£ the case. A person in
transit shall be held in custody during the
period of transit. ’
[Z) No~authorisation is required uhere air
transportation is used and no landing is
scheduled on the territory o£-the other
Contracting Party. l£ an unscheduled landing~
occurs on the territory of the other Contracting
Party, the other Contracting Party may require '
the request for transit as provided in paragraph
1. That Contracting rarty shall detain the
person being transported until_the request for
transit is.received and the transit is effected.
' so lon§ as the request is received within 90

hours of the unscheduled ianoing."

AKT!CLE 16

Notwithstanding Article XX of the Treoty, this Protocoi shall

apply in all cases in which tuc request for extradition is nade,

after its entry into Eorce`regardless of whether the offence

was coo:itted before or after that date.

 

 

E)<-DloN-000045

 

, ,-v'.»r. .r: t

 

 

 

 

 

 

 

 

 

 

- 17 _

 

 

ARTICLE 17

entry into force of this Protocol.

. Protocol.
DON§ at Seoul, this , qél‘

13 FGR THE UNITED STATES
v ' OF AME EICA:

 

 

This Protocol shall enter into force on the date on which the
Contracting Parties have exchanged written notification that

they have complied with their respective requirements Eor the

IN HITNES$ HHERECF, the undersigned, being duly authorised

thereto by their respective Governaents, have signed this

day of September, 1990

FOR AUSTRALIA :

,. :,

 

 

EX~D|ON~000046 t

 

 

 

 

 

 

want <7'”

 

EX-D|ON-000047

 

 

 

 

 

  
    
   
  
   
 
  
   

7 " j ,Certificate to be Attached to Documentary Evid.ence Accompanying
g Requisitions in the United States of America for Extradition

 

AMER_ICAN FoREIGN SERVICE
Canberra, Australia, October 23, 2018

I, James Carouso, Chargé d’Affaires of the Embassy ofthe United States ofAmerica at
on'a, Australia horeby certify that the annexed papers, being official documents provided by
l overnment of Australia proposed to be used upon an application for the_ extradition nom the
'ted States of America ofAlex D_ion (also known as Ahmad Arnaout), charged with the cr ime of _
aider contrary to paragraph 18(1)(a) of the Crz`mes Act 1900 (NSW), alleged to have been

rnitted in Australia in May 2018, are properly and legally authenticated so as to cntitle them to
received in evidence for similar purposes by the tribunals of Australia, as required by Title 18,
l'nited Statcs Code, Section 3190.

, l

In witness whereof I hereunto sign my name and cause my seal of office to be affixed

this 23rd day of October, 2018.

 

 

/' Jamos Carouso
.J“ Chargé d’Affaires

"\\ ,/

Embassy of the United States of America

EX-DlON-OOOU48

 

 

 

 

 

 

  
  
   
  
  
  
 
 
  
  
  
  
  

y 15 Karen Moore, Assistant Secretary of the International Crirne
l Cooperation Central Authority, International Division`i
Attorney-General’s Departrnent, l an officer in and of 'the
Cornmonwealth of Australia, hereby certify that the documents attached to
this certificate relate to the request for extradition from the

United States of America to the Cornmonwealth of`- Australia of Alex Dion
(also known as Ahmad Arnaout)

AND
I further certify that the seal affixed to this certificate is the seal of the

7 Attorney-General of the Cornrnonwealth of Australia, who is a Minister of

7 , State of` the Cornrnonwealth of` Australia

further certify that the above-mentioned seal_of the Attorney~General
uthenticates everything attached to this certificate

7 iven under my hand and the official seal of the Attorney-General of the

omrnonwealth of Australia affixed to the tape binding all the attached
curnents.

@¢L\HOUAL

Karen Moore

Assistant Secretaiy

International Crirne Cooperation Central Authority
International Division

Attorney-General’s Department
an officer` in and of the Comrnonwealth of `Australia v

`EX-DloN-000049

 

 

 

 

 

 

~LB, AUSTSALI§!"¢'
l c

REQUEST FOR THE EXTRADITION T 0 AUSTRALIA OF
ALEX DION (ALSO KNOWN AS AHMAD ARNAOUT)
FROM THE UNITED STATES OF AMERICA

I, the 'Honourable Ch`ristian Porter MP, Attorney~General, a Minister of State of the
Commonwealth of Australia, on behalf of the Govermnent of Australia, hereby request that
Alex Dion (also known as Ahmad Arnaout), who is accused` in New South Wales, a State of the

Commonwealth of Australia, of the following offence: ‘

¢' one offence of murder contrary to section 18(1)'(a) of the Crz'mes Acz‘ 1900
(New South Wales) l

be returned to Australia to be dealt'with according to law.

Dated this l{n. day of am 2018 //{,’V

 

THE HON CHRISTIAN PORTER MP
AITORNEY~GENERAL

EX-DlON-OOOOSO

 

 

 

 

introduction

On Wednesday 3 October 2018, i, Detective Sergeant Richard Michaei HOWE, of
1 Charles Street, Parramatta in New South VVales (NS\/V) make oath and say:

'l.

Offence for which surrender is sought

5.

Maglstrate...

  

in THE MATTER or THE R_EQ 4
ron THE ExrRAcmoN oF 4
ALE)< crew (Atso KNowN As AHMAD 4AnNAour)
FRorvr THE uNITEp s'rATEs or= AMER\cA 1
4 ro AusTRAuA

AFFiDAV|T OF FOL|CE lNVESTlGAT_OR

l am a Deteclive Sergeant employed by the NSW Folice Force and currently
attached to the nojm“rcide squad,- state crime command

l am the Officer in C_harge of an investigation named Strike Force “Sindef’
that was established 410 investigate the offence allegedly committed by Alex
DlON (DlON) referred to below.

| joined the NSW Pol_ice Force in 2002 Since then | have been involved in
numerous investigations into offences against laws 'cf~th_e State of NSW. |
have five years experience _in'lnvesiiga_ting homicide offences. During this
period l have also been responsible for the preparation of numerous briefs of
evidence for the prosecution of such offenses by the Office 'of the Director of
Public Prosecutions for NSW. ‘4

‘Alex’ is the given n`a`m_e of the person whose surrender is sought and 'DlON’
is his family name. That person is hereafter referred to as ‘DlON".

 

DlON is accused of committing the following offence (‘the offence’):

(a) murder, contrary to paragraph 18(1)(3) of the Crime`s Act 1900 (NSW)
' (c_rimes Acr)'. 4 '

  
 

 

"“"’J'nna"$..i.t`lm Mi~*'a“"’”"c.:z',m'nr'r~r'w'rm_t__,. l \. iu

 

   

 

 

l . 2 -
6. The maximum penalty applicable for4 the offence of murder rs: life

imprisonment

4‘47, 4 `On 14,1_'S_'eptem4ber_'20184, an arrest warrant was issued in respect of_DlON_by

4 the Loca| Court of NSW at Parram,atta, A copy.of the original arrest warrant is
annexed tothe` affidavit sworn oh42 october 2018 by brand _Paterson,
sonoitor, office of the Director of Pobrto Proseoutions (Nsvv), 171=1._L11/erpoo1v
street sydnay, Nsvv 2000|. 4

Sumrnary of the acts and omissions alleged against DION in respect of
the'offence , ` '

a aatween Friday 25 May 2018 and sunday 27 May 2018 crow murdered
Wachir_a PHETMANG by inflicting over 20 wounds to PHETMANG' S head
resulting' tn fatal head 1njuries DlON disposed of PHETMANG’S body tn bush '
adjacent to Homebush Bay Drive tn Sydney Olympic Parl< tn Sydney and later
disposed of certain items ofPH,ETlV_lANQlS clothing and possessions at a
building site in East Kil|ara in Sydney. DION departed 'Australia for the
United-States of Americ_a (US) on 247 May 2018 in possession of
PHETMANo’s monte phones and credit oard's.

Detailed statement of the acts and omissions alleged against DION in
respect of the offence

Disoovory` of PHETMANG'$ body .

9. At the time of his death on approximately~ZS May 2018 PHETMANG was a
33-year old That national who resided in Rattway nara'de, Hurstvme,` Ns_w
with his partner, Karn MANEESUR|YA. immigration records show that
PHETMANG first came to Au'str`a'lia in 2000 and that at the time of his death

l he was a permanent resident in Australiat NSW P_olice Force believes that
Pl-|_ETl\/lANG smoked methamphetamine and that he frequently purchased
methamphetamine in small quantities to share with, and supply to,
associates The NSW Police Force investigation has revealed that
PHETMANG owned two mobile telephonesl a Samsung Galaxy 88 Mobile
phone (with the |nternational _l\/lobile E_quipment ldentity (lNlE|)
35912208780040 and phone number 0410 919 594) and an Apple iPhone X
(wrth the 111/11=_1 353057094'29143 and phone number 0425 699 880).

Maglstraie, ...................

 

 

 

io.

tie

12.

- 3 d
On_ Wednesday 6 June 2018 a passing truck driver noticed Pl~_iETi\/iANG’ S `

body in bushiand adjacent to i-lomeb__ush B_ay Dri_ve near v _
Sydney Oiympic Par_i<' in §ydri__ey PHETMANG S body was wrapped i_n_ black 1 `4
Cor_fiu_te plastic sheeting, tied with white rope Corfiute sheeting is used by

4 tradespersons including tiiers to protect floor tiles from damage Torn T-shirt

material was tied around P_HETiVlANG S wr1st4s and ankles as weil as placed
inside his mouth. No mobile teiephone, wallet or shoes were found on
Pi-'iET`MANG’S body, but a black, size 12 US_ men‘s Dewait work boot was
found under the Coriiute sheeting

NSW Police Force inquiries have established that PHETMANG’S family and
friends have not seen him since 25 i\/iay 2018. PHETMANG‘S sister,

Wai_apha TANGWATANKH|T reported him missing on 3 June 2018. A post
mortem examination of PHETMANG’ S4 body identified in excess of 20 wounds
to PHETMANG’S head and a number of skull fractures. PHETMANG’S nose
and one `of his thumbs were fractured. The forensic pathologist who examined
PHETMANG’S body gave the interim cause of death as ‘head injuries’ and
indicated that FHETMANGiS body may have been on the side of the road for
a numberof days prior to discovery

_ Evidenoe of events on 24 and 245 May 2018, prior to PHETMANG’S murder 4

The NSW Po|ice Force investigation has revealed that during the afternoon of
Thursday 24 May 2018 F_arha_d GHAHREMAN|, an associate of>PHETi\/iANG,
depoeiied Auosso inio PHEriviANe's 'co_rnrnonweaiin -seni< ooneir`eiie
Smart Access Account with the account\number'16933493. via a_n_ automatic
teller machine at Guiidford in Sydney. NSW Poiice Force believes that this
money was payment for a small quantity of methamphetamine At 9. 46pm on
24 May 2018 PHETMANG withdrew this money and at approximately

ii .05pm arrived at i\/lr B's Hotel in Pitt Street, Sydney T4here PHETMANG
spoke to an associate and stated that PHETMANG Was at Mr B’ s l-iotel to
meet a friend. NSW Poiice Force believes that PHETMANG then obtained a
smaii quantity of methamphetamine before travelling by train to Guiidford 4
where ne met GHAHREMANL arriving er eHAHREM/\Ni*s' residence et

26 Saiisbury Road, Guiidford at approximately 12.59am on 25 Niay 20148.
PHETMANG remained at GHAHREN|AN|’S residence until 2.30am Whe`n he
travelled via Uber to his unit at Hurstvi|le_. GHAHREMANi has informed

Magistr`ate.....

 

 

 

  

- 4 _
'NSW Po|ice Force that he did not see PHETMANG again after PHE_TMANG

left GHAHREMANI’ S residence

 
     
 
 

13}4 ‘ 4t.lpor41 his return _to his residence at i~iurstvil|e, PHE4TMA4NG told
MANEESURlYA that there had been an argument with ‘the iranian’ as there
was something missing from 4'the package‘ and that half a gram of

      
 

4 methamphetamine was missing NSW Police Force believes that .
PHETMANG’S reference to ‘the iranian’ is a reference to Ghah_remani, who is
of iranian descent At about 12. 30pm on the afternoon of Friday 25 l\/iay 2018
PHETMANG left his Hurstville residence, telling MANEESUR|YA that he was

- going to `St Vincent’ s Hospital and then to see someone in the city to obtain
the missing portion of the methamphetamine PHETMANG travelled to the
city and during the course of the afternoon of 25 Nlay 2018 asked his sister,
TANGWATANKH|T, for money, promising to return the money later that
evening on the afternoon of 25 iviay TANGWATANKHiT transferred Auo:).oo
to PHETMANG’S account and later on that day also transferred a further
AUD400 to PHETMANG'S account

 
   
   
   
   
   
   
   
   
   
   
 
 

14. From about 9.50am onwards on Friday 25 Niay PHETiViANG was in mobile
phone contact with DlON and at about 7 00pm on that day PHETMANG met
with DiON' in Hurstvii|e. The purpose of this meeting was for F'HETiViANG to
supply DiON with methamphetamines

 
     
   
 

15. ` At about 7.30prn PHET_MANG and oioN traveiied in oioN's 2004 eiive_r
Hy'undal Terracan bearing Victorian_ registration plates URK109 to a 7-E|even
convenience store at 822 King Georges Road, South Hurst_viiie. Pi-iE`i'i\/IANG
and DiON entered the store where D4l404N tried to use the automatic teller
machinel Accordirig to closed circuit television (CCTV) footage obtained by
NSW Police Force, PHETi\/iANG was wearing a ‘Captain ,Amerio_a’ baseball
cap, a navy coioured jacket with a hood, a white and blue horizontal striped
T-shirt, beige pants and red basketball boots. PHETNlANG had a brown
satchei__hanging from his neck DlON was wearing a blue T-shirt With a
distinctive white motif on the front and grey stained work pants. The T-shirt
that DiO4N was Wearing matches the T~shirt that was used to bind
PHETMANc's` wristsl A photo or oion wearing tni`a T-enirt ia annexed to this

4 affidavit and marked ‘A’ A further photo of the T=shirt after it was retrieved by
N Police Force and pieced back together is also annexed to this affidavit

Magistrate..... ......... lleponerQi U)

 
   
   
   
   
   
   
   
   
   
   
     
     
 

  
 
 

   

 

 

and marked ‘a’. At about mean on 25 May 2018 PHETMANc_and DioN iott
_ the teter/en store in oion’s vonio_io. _T_rtis_ was the ies`t time that
Ns_w Poiioe` Force has soon PH‘eriviANc on-ccrv’roo,t'ago.

1`6. ~ _Nsw Poiioo For_oe'o_ inves_iigat`io'n4_tt'os revealed that PHETMANG had a
Google account,'on which he recorded his movements through his mobile
telephone On 14June 2018, following an inquiry about PHETMANG’S
whereabouts from Juthamas._ TH|ENGCHUTTl (one of PHETMANG’S
rlatrn_.atos), Pattnorosett RATcHATATHuANuPoNo (a former partner or
PHETMANG) accessed PHETMANG’S Googl_e account from Thai|and using
an iPad that RATCHATATHUANUPONG had previously shared With
PHETMANG when they were living together in Sydney. On 1 June 2018
`RATCHATATHUANUPONG took three screenshot images of a journey that
Was recorded on;P4HETMANG’S Google 't,imeline’ on 25 May 2018. This
journey commenced near PHETMANG‘_S apartment in Hurstville at 7.10pm,
from where he travelled to the 7~Eleven store in South Hurstville, arriving at
7.27pm. Pl-lETll/l_AN_G’S Google ‘time|ine’4 then recorded a journey from the
7rEleven store, departing at 7.38_pm, to a location near t_ey|ands Parade in
Belmore, Sydney, arriving at about 8.11pm. DlON_ resided in a unit at
15/473 Borwood Roaci§ eo1m'oro(tne eeimoro unit), about 100 motres from
Leylands Parade. Copies cf these three screen shots are annexed to this
affidavit and marked ‘c'. 4

On 1 June 2018 RATCHATATHUANUPONG forwarded these ‘screenshots by
anton to PHETMANcis sistor, rANchrA_NkHiT, who supplied`tn'om to
NSW Police Force. NSW Po|ice Force believes that after 9 June 2018
RATCHATATHUANUPONG'was no longer able to access PHETMANG’S
Google account

At about 11.02pm on Friday 25 May 2018 Pichet LA_OWONGKOT, an
associate of Pl-lETl\/lANG, received a telephone call from PHETMANGTS
Samsung mobile telephone LAOWONGK_OT answered the call but could not

hear anyone At about the sometime l_AOV\/ONGKOT received a text
message from PHETMANG’S Sams_ung mobile telephone which read, '[C]an l
call you back later?’. LAOWONGKOT described the use of English rather
than Thai in the text message as unusu‘al. LAOWONGKOT’S further attempts
t ontaot PHETMANG were unsuccessful vTelephone records indicate that at

Maglst_'rate...._ ......... . - . Deponén<lY:lU}...'.…

 

 

 

_ 6 _
around this time Pl~_lETNlANG' S Samsung mobile telephone activated a cell

tower in the Beverl_ey i-l_ills or Kingsg_rove areas of Sydney. N_S_VV_ Police Force
suspects that DION had PHl_E'l'lVlANC-`r’ S mobile phone and sent the phone 4
messages to LAOWONGKOT

19. At about 1_1.05pm on 254 Nlay Adib EL-ANAN|, DiON'-8 associate employer
and flatmate, received a number of text messagesfrom PHETMANG'S
Sa`msung mobile telephone offering to supply EL-ANAN| methamphetamines
and indicating that PHETMANG was in the Kingsgrove area. EL-ANAN| did
not reply tothese messages and later indicated that he was asleep (ca|l
charge records tend to confirm EL-ANAN|'S account of these text messag_es).
From this time onwards, all calls and messages to PHETMANG from family
and associates appear to have been unanswered lt remains unknown exactly
when and where PHETMANG was murdered

D/QN'S movements in Australia on 27 May 2018

20. At approximatai_y 5.45am oh sunday 27 iviay 2018 mens mohiio phone was
captured at cel|_tower`_s in the Homebush Bay area_, in close proximity to where
v tha body or PHETMAN_G was iatar iooatod.

At about 6. 24am on Su_nday 27 May 2018 DlON’S mobile telephone (with the
number 0416 077 1948) activated cell towers in the East Killara area in

4 Sydney D|ON S mobile phone remained' in this area until about 12. 28pm,
before returning to the Belmore unit Conslstent with this information, at about
6 47am on the same day a vehicle matching DiON' 34 vehicle was captured on
CCTV footage travelling on Savoy Avenue in East Killara.

At about 12.28pm_ on 27 May 2018 DlON dialled the emergency number ‘000’

using his mobile telephone and spoke to a police operator. D|ON identified
himself by name, stating he Was a US citizen who was in Sydney~visiting an
unnamed friend who was a drug user. DlONv stated that he had sought help
for his friend however the ‘drug dealer' had found this out and telephoned
DlON, abusing him. The operator at the emergency call centre encouraged
DION to accept a visit from police, but shortly aften/vards DION terminated the
phone call and the emergency centre could make no further contact with

Magletrate...

 

 

 

' '?4_ 4 231
4 44 4 DlON returned to the Beimore unit where he used a wgn-pressure water

1 _ 7 _ .
D_lON. Telephone records obtained by NSW Police Force indicate that at the

_ time of this call iJiON was at East Killara

The N_4484W4 Police Force investigation indicates that after |eav1ng 4E_4ast4 K444illar4a

cleaner and cleaning products to wash the interior of the i-|yundai vehicle in
the underground car wash bay of the unit complex T4his high-pressure
cleaner was later returned to the unit. '

At approximately 3.00p4m on 27 May 2018 D_lON contacted

Siad BEYROUTlEl-l, for whom he had previoust performed one,day’s labour,
via mobile phone During this phone calll DION requested AUD200 from
eeYRouTlEH and at about 4.00pm want to BEYROu_TiEH’s house in
DiO'N'S _i-iyundai vehicle to collect the money. Whi|e D|ON was at
sEvRouTmEH's nouoo, o1oN told BEYRourmEH inat ha was 1aa'v1_ng for
the US`v and could not stay with EL-ANANl due to EL'ANAN,|’S drug u'se. DION
asked eEYRouTHlEH to drive him to ina airport in his vanio_iabafoio
returning 1t to eELMORE. BEYR04uTH1EH declined and D1oN left at
approximately 44.15pm.

At_about 6.00pm on 27 ll/lay 2018 DlON travelled from the Belmore unit to
Sydney international Airport using an 4Uber service and at about 9.00pm
D|O__N departed Australla on a Hawalian Airiine_s flight to Honolulu. Fro_m
there, he flew to San Diego, California. NSW 4Poiice Force believes these

flights were purchased online on 246 May 20418.

NSW Po_|_ice Force believes that at the time of his departure from Australia,
DiON was in possession of at least one of PHETMANG‘S mobile telephones,

4 PHETMANG’S Commonwealth Bank of Australla iV|astercard with the number

5353 1852 48300 0454 and two St GeorgeBank credit cards with the numbers
4239 5300 6,0984 1280 and 4239 5300 6078 7398. At about 8.20pm after
DlON had passed through the Austra|ian customs checks at

Sydney international Airport DiON, purporting to be PHETMANG, sent a
number of text messages using PHETMANG’S.Samsung mobile telephone, in

4 which 4DiON invited EL-ANANI to the Hurstville area offering to sell him drugs

EL'-ANAN| advised NSW Police Force that as a result of these text messages

Magistrate..;,.,............... Depone&.\lz ....... l'

 

 

 

- 8 - ~
ne went to West Street _l-lurst_viile Pi-lETi\/iANG did not arrive and

Pl-iE_TMANG' S mobile telephone was turned off when EL-ANAN| tried calling .
it_. i\/iobile telephone records show that both of PHETMANG S mobile

‘ telephones left Australla at around this time and have since been connected

to a cell site location within the U_S

Contact between DlON and NSW Police Force

27.

on 20 June 2018 Nsvv Poiioe Foroa issued a media appoai for information
relating to PHETMANG’ S movements, including any sightings of DiON’S
i-lyundai vehicle. DiON learnt about this media appeal and on 20 June 2018
contacted NSW Police Force at Burwood Po|ice Station i`n Sydney from
California stating that he had seen his vehicle on themedia release DiON
ioid Nsw Poiioa Force that EL-A_NANi was possibiy responsible for
PHETMANG'S murder. DiON claimed he had purchased drugs from
PHETMANG but that he had purchased the drugs on EL~ANANi'S behalf and
that he went to the;7_-4Eieven store with PHETMANG to purchase AUDQOO of
drugs for EL~ANANl., Contrary to the CCTV footage takenfrom the

7-’Eioven aioia, DiON stated that no contacted EL~ANANi and that E_LaANANi
went to the store and met with PHETMANG. DiON claimed that DION then
left the store alone and that this was the last time he saw PHETMANG.

DION has since contacted NSWPoiice Force by telephone and small
indicating that he has information relevant to the investigation into
en`ErMANo's.moidar. oioN has informed Nsw Poiioo Foroo inai no was in
possession of PHETMANG’S bank cards and his mobile phone. DiON
indicated that he was prepared to return to Australla but that he had no ticket
to return and was reluctant to return as he feared for his safety.

Evidence located at the Belmore unit

29.

On Tuesday 19 June 2018 NSW Police Force executed a crime scene

warrant at the Belmore unit during which NSW Police Force conducted an
electronically recorded interview with EL-ANANI. During the interview
EL-ANAN| stated that he had been an associate of DiON since their
childhood, that El_-ANAN| worked as a tiier and that as well as being DiON’S

‘ fiatmate he had employed DION as a labourer. EL§ANANl further stated that

4 as awar that DION smoked methamphetamine and that EL~ANANl had

Magistrate.....;.........._.... ` Deponent<§£l(}fg...:..

 

 

 

so.

.9-

'_been_pres`ent_ on two occasionswith DiON when he and DlQN purchased '_
ratings from PHETMANG in west sirssjt H'_urs_ivi`lis. El_-_ANANi stated inai ns

believed DlQN to be a frequent gambler who took high doses of a drug that v
EL-ANANI described as methadone

On it/ionday 248 May 2018 EL-ANANl discovered that D4iON’4S possessions 4
were missing from the unit they had shared and that DiON’S Hyundai vehicle
was in the basementl not in the allocated parking space but in another
position, unlocked and blocking other vehicles The windows were_do`wn and
the interior of the vehicle was saturated with water. There was biack'Corflute

plastic inside the vehicle and the spare tyre and other items had been

removed and placed in the allocated car space along with a mattress used by
DiON. EL-ANANl made arrangements for DiON’S Hyundai vehicle to be
towed to a scrap metal dealer for disposal NSW Police Force located this
vaniola and seized ii before ii could los disposed of. ‘

NSW Police Force conducted a forensic examination of the Belmore unit, the
car wash bay and DiON'S allocated car space at the Belmore unit compi`ex,
as weil as both El.-ANAN|‘S and DiON’S vehicles A black Dewalt boot
matching the boot that was found under Pi-iETl\/lANG’S body was located
inside the Belmore unit. EL~ANANI advised police that this boot belonged to
DiOhl, who had stolen the boots some weeks prior from a Bunnings store.
Sl'ieets of black Corfiute plastic identical to those`that were wrapped around .
PHETMANG’S body were iocated' in the car wash bay of the Belmore unit
complex and also within DiON’S vehicle NSW Police Force also seized for
examination cigarette butts, gloves and other items which EL-ANANl stated
belonged to DiON.

On Wednesda_y 27 June 2018 NSW Police Force received information that on
i\/lon_day 28 May 2018 a construction worker located clothing and items within
garbage bags inside a water retention tank underneath a garage at a property
under construction in R,edt"ield Road, East Killara. Sydney. The
NSW Police Force investigation indicates that DiON and El_-ANANi had
previously worked at this site as tillers`. N_SW Po|ice Force executed a crime
scene War_rant at this property. in which they found a number of garbage bags
containing shoes, acapi jacket and glasses identical to those worn by
P TN|ANG when he was in the 7-Eieven Convenience Store on &z

1 ii

Magistrate. ,. .. Depone

 

 

 

33.

34.

Magisiraie...®¢(/.L<O

.10_
25 May 2018. N8VV Police Force also found a key wallet that MANEESUR|YA

subsequently identified as belonging to Pl-_lETl\/lANG. NSW Police Force also

j.found on the property work trousers similar in appearance to those worn b_`y
_ ileN_ 41n the CCTV footage, black col_011red material similar to that located

around PHETMANG’ _8 ankles, two ty`re levers a metal bar and documents in
the name of DiON' 8 wife Aycha EL-LON NSW Police Force believes that

4 these items were not at the construction site on 26 May 2018 and that DION

placed ‘thern there on 27 May 201 B, a belief which is consistent with the

telephone records and CCTV footage mentioned above.

During the course of its investigation into PHET_MANG’S murder,
NSW Police Force conducted an analysis of DNA traces found on the

following:

(a) one of the rope bindings tied around the black Co'rflut_e plastic
surrounding PHETMANG'S body

(b) the knotted blue and white T-shirt that was tied around
PHETMANG’S wrists

(c) the wall of the car wash area in the secure.underground carpark of
the Belmore unit

(d) the front passenger headrest in DiON'S vehicle, and

(e) the waist area of the trousers located in the'water` tank at
8 Redfield Road, East Killara. _

An_ unknown male DNA profile constructed as a result of this analysis was
found in close physical proximity to traces of PHETMANG’ 8 DNA (for
instance, traces of PH_ETl_ViANG’S DNA and blood were located on the
trousers referred to abo‘ve). This same unknown male DNA profile was
looeieo on cigarette butts seized from me Belmore unit EL-ANANi has
informed NSW Police Force that these cigarette butts had belonged to DION.
Nsw Police Force has excluded EL-ANANi end cHAHREMAni es
contributors to this DNA profile. D|ON’S DNA profile is not recorded on

 

 

 

 

» 44251111ey21_)le end 427 lviey zolaolol\l murderedj`PHEirivl/u\l_e, dumped

-11" ’ _

1 y Austrai_i_a_n data_bases. NSW Police Eorce strongly suspects that the unknown
`i `jmale DNA profile round 'on me aboveemenilone_oll_jie_mepelo_r`l'gs to oloN_,

oil ille_pe’ele of lie investigation N'sw Police eoioe"peiievee_ illei_ between

PHE"TMANG's body near Hom'ebueii say orive end 'd_lepoeed‘ofoeriein items
of _PHETMANG'S property in East Killara before departing Austraiia for the
U8 in possession of PHETMANG'S mobile phones and credit cards

Nat'_ionaliiy, physical description and identity or oloN

36.

371

38.

391

40.

‘DlON is a citizen ofthe United States of America.‘ DiON ls_ believed _to have

been born in Tripoli, Lebancn on 3 June 1980, and named
Ahmad ARNAOUT. lt is not known when DiON assumed the name
A|ex DiON.

Dl_ON is of a large build, about 177 to 1482 centimetres tal|, he weighs about

' 95 to 105 kilogramsl has black hair and is known to wear eye glasses DION

has a fair compiexion.

Annexed and marked ‘_D’ is a copy of a photograph of D|ON taken at
Sydney international Airport in the‘State of NSW on 27 l\/iay 2018.
Australian Border Force officer Brett Ol_lVER extracted this photograph from
CCTV footage takenat_ Sydney international Airport, Brett OL|VER
subsequently supplied a statement`to NSW Police Force that the person
depicted in this photograph is the same person who cleared immigration
under the name of Aiex DiON 011/27 Nlay 2018.

Annexed and marked ‘E’ is a copy of a photograph of DION taken in Victoria
on 2 Janu‘ary 2015 at the time DiON applied for _a Victorian driver's iicence.
The photograph appears on D|ON'S driver’s |icence, which has the number
18982785. NSW Police Force-obtained this photograph from the

Victoria Police lVionitoring and Assessment Centre.

Annexed and marked ‘F’ is a copy of a photograph of DiON uploaded to the
social media site Facebook on 11 June 2014. NSW Police Force retrieved
this photograph from the Facebook page of Ahmad ARNOUT. the name given
to DiON at birth.

Magi_strate.......,..... .....

 

 

 

42.

» 12 - ‘ 4
On 24 September 2018 NSW Police Force showed EL-ANAN| the two images _

annexed to this affidavit and marked ‘A’ and 4‘D‘. EL-ANANi identified the man ' n
depicted` ln each of these images as ij|ON. ' `

'The identification ‘d`etails_of ijiON are as foil_ows~:_

Neme: Alex DloN teleo known se Ahmad ARNAou`r)

pete or Birth: 3 June 1980

Piace of Birth: Lebanon

Age: 38

N_ationa|ity: US

Passpcrt Number: 516098828

Last Known Addresst 29/12345 Oid F"omerado Ro'ad, POWAY, CA, 92064_

Location of DiON

43.

On 6 8eptember'2018 DiON was takeninto custody in San Dieg`o, California,
as a consequence of his breaching bail conditions relating to a misdemeanour

offence.

Australian authorities understand that DiON was arrested pursuant to
Australia‘s provisional arrest request on 21 September 2018 and transferred
into L_lS federal custody. Australian authorities understand that, at the time of
the swearing of this affidavit he remains in federal custody in San Diego,
California. '

Magistrate....,...........`.'.

 

 

 

-13-
l make this affidavit _fro_m information gained from my own inquiries and from

information that has been made known to me by other police officers and
investigators from other Austraiian law enforcement agencies who are or have been
_ involved in the investigation of the offences | believe that the information above is

true and c,<`)rrectl

SVVORN by the Deponent
at Parramatta on the

3rd day of October 2618

 

De"ponent

Before mac

bid

Magistrate of the State of New South Waies

/r,/-i"a/i\/ mtc s is

 

Maglstrate ...... . ...............

 

 

 

 

 

 

 

 

sit ili.,ii.t

.L , .:.t aj§w,ir;i., todd ;,Fi§;w.e,t

 

       

.~Ci.

' irmsajnd the roiiqwing_thr¢e pages constitute
annexure ‘C’.-]

 

 

 

 

.';|7-

25 M_av.2018'. '

i\!il-»

' l South Huislviiie

Driving
2 kin ‘ 17 min

7:10 - 7:'27` iam '

Q+' Adda place /` Edit

 

 

 

-'18_~ j

 

vi

wl

 

 

'_,,

 

4 -" south H'uisiviii_e‘ '

Driving
8.7 kin ' 33 inii`i

 

   

_7:38,.-8.‘1'41[;111

1 911 Add apiece

zsna'y'zoia: ;  

Eariwood

W:"é/“?€“'a" , '

1121
‘v

  

   
 

5

 

 
  

 

 

_"4~19.- 'f k
25 iviaiv 2013

Y{a.i.,irilr 1 »- Belmore sit

...
{\x.,i,iri»» ~"

<g‘uswood Rcl

( \`,'\\1\"' 'r` ii '»;\

Superchfeap Ai.iio @ _`

Drivin`g
8.7 kin - 334iiiil_‘i
',7_:38"."'8:11"1")111_ 4_

: ¢, g+ ,Adcl apiece

 

 

 

 

 

 

 

 

 

. _21.

 

 

 

 

 

 

 

 

 

     

. v-;2'2- - 1

h Ahmad Arnaou't'

 

REQUEST FOR THE EXTRAD|T|ON OF

A|ex DION
(ALSO KNOWN AS Ahmad ARNOUT)
FROlVl THE UNITED STATES OF AMER|CA

TO THE CONIN|ONWEALTH OF AUSTRALIA

AFF|DAVIT OF PROSECUTOR

On the 2"d day of October 2018, l, Diana Paterson, Soiicitor, of 175 Liverpool St
Sydney in the State of New South Wales make oath and say:

1. l am employed as a Senior Soiicitor in the Office of the Director of Publio
Prosecutions for the State of New South Wales (NSW). NSW is a State of the
Commonwealth of Australia. ’Subject to the direction and control of the Director, l am
responsible for the prosecution of A|ex Dion for the offences referred t04 below.

Qualifications of the deponent

2. l am a qualified lawyer. l was admitted to practice as a solicitor of the
Supreme Court of NSW on 6 October 2000. l hold a degree in laws from the
University of Tasmania.

3. l'have been employed as a solicitor in the Office of the Director of Publio

Prosecutions NSW since 20 December 2004. N|y duties include the prosecution of

persons charged with offences against the laws of the State of NSW, including but not

4 limited to offenses against the Crimes Act 1900 (NSW) (Crimes Act). Based on my
training and experience, l am Well acquainted with the provisions of the Crimes Aot and

other laws of the State of NSW relating to criminal law and procedure.

OFFENCE FOR WH|CH EXTRADITlON lS SOUGHT

4. The extradition of Alex DiON from the United States of America (US) to Australla is
sought for prosecution of the following offence (the offence):

a. murder, contrary to paragraph 18(1)(3) of the Crimes Act.

5. ‘Alex' is the given name of the person whose extradition is sought and ‘DlON’ is his
family name. That person is hereafter referred to as ‘DlON’.

WARRANT FOR ARREST

6. On 11 September 2018 Registrar John Crittenden of the Local Court of NSW at
Parramatta issued a warrant for the arrest of D|ON in respect of the offence. The
warrant remains in force as at the date of this affidavit A true copy of the warrant is
annexed to this affidavit and marked ‘A’.

 

essential/of

 

EX-D|ON-OOOO73

 

 

INSTIGATING PROCESS

7. On 16 July 2018 NSW Police Force investigator Detective Sergeant

Richard l\/lichael Howe created a Court Attendance Notice (CAN) for the charge of
murder against DlON. This document is the initiating process by which a prosecution is
commenced in the Local Court of NSW. A true copy of that CAN is annexed to this
affidavit and marked 'B’

SUMN|ARY OF THE ACTS AND OMISS|ONS ALLEGED AGA|NST D|ON lN RESPECT OF
THE OFFENCE

8. Between Friday 25 May 2018 and Sunday 27 lVlay 2018 D|ON murdered

Wachira PHETMANG by inflicting over 20 Wounds to PHETl\/lANG‘S head resulting in fatal
head injuries DION disposed of PHETMANG’S body in bush adjacent to

Homebush Bay Drive in Sydney Olympic Park in Sydney and later disposed of certain items
' of PHETl\/lANG’S clothing and possessions at a building site in East Killara in Sydney. D|ON
departed Australla for the US on 27 May 2018 in possession of PHETl\/lANG’ S mobile

phones and credit cards.

DETAILED STATEMENT OF ACTS AND ON|ISS|ONS ALLEGED AGA|NST DiON lN
RESPECT OF THE OFFENCE

9. A detailed statement of the acts and omissions alleged in respect ofthe offence is set out
in the investigators Affidavit sworn by Detective Sergeant Richard l\/lichae| Howe.

10. lt is my opinion that the acts and omissions of DION as set out in the
lnvestigator’s Affidavit constitute the offence referred to in the arrest warrant dated
11 September 2018.

CFFENCE AND PENAL'TY PROV|SIONS

11. The Crimes Act was enacted by the legislature of NSW to consolidate the statutes
relating to Criminal Law The Crimes Act is a law of NSW and has operation throughout

the State of NSW.
12. Paragraph 18(1)(a) of the Crimes Act provides:

(1) (a) l\/lurder shall be taken to have been committed where the act of the accused, or
thing by him or her omitted to be done, causing the death charged, was done or omitted
with reckless indifference to human life, or with intent to kill or inflict grievous bodily
harm upon some person, or done in an attempt to commit, or during or immediately after
the commission, by the accused, or some accomplice With him or her, cfa crime

~ punishable by imprisonment for life or for 25 years.

STATEMENT OF T|ME LlNllT ON THE lNST|`l'UT|ON OF PROCEEDINGS FOR THE
OFFENCE

13. There is no time limitation period for the instigation of prosecution for the offence for
which the extradition is sought

DOUBLE JEOPARDY

14. D|ON has not previously been charged With the offence and he is not entitled to be
discharged under any rule of law relating to previous acquittal or conviction

Deponant

   

Magisirare , ` .

EX-DlON-OOOO74

. \ ", 1,.¢¢5;»...

 

 

sWORN by the Depoheni
at Sydney on the
2nd day of October 2018.

Before me:

 

Magistrate of the State of New South Wales

 

        

l~/laglstrate,i.:l ,'..¢.#,.`..`.._..';..,, ..... Deponent._1 v

EX~DION-000075

 

 

i`A`_i

[THlS AND THE FOLLOW|NG TWO PAGES CONST|TUTE ANNEXURE ‘A’]

    

Maglstrate .~..`.,,, a l,§. Doborji,eni4-4.1,§'.3},"?\:..."1.,._`.§ ~

EX-DION-OOOO76

 

 

 

 

.Linkeq_doeur_nenii iwatrani 1 wearseazs "

Local Court of NSW

 

WARRANT
Crlmlnal Procedure Act, 1986

 

 

 

 

 

 

at Parramatta v n a ii v a
2018/00218239 1
b 'Qiio_oiicoac>' '
4 To All police officers.
This is your warrant to arrest ALEX DlON.-
~ order(s) ' Name ALEx oioN ' b ' b
Address »
DOB 3 June 1980
CNl 812007822
M|N
Arrest and bring ALEX DiON to the court to be dealt with according to
` law.
Reascn y `A Court attendance Notice has been iiied’in respect of the following

offences. This warrant has been issued by an authorlsed officer upon
application of Det Sen Con Scott Ford of State Crime Command,
Homicide Squad prior to court listing This warrant is issued under
section 54(2)/181(2) of the Crlmlnal Procedure Act 1986. The Court
Attendance Notice(s) were filed at Parramatta on 16/07/2018.

2018/00218239-001

Offence : Seq 1 a Actual offence ~ lvlurder-Sl

Act & section : Crimes Act 1900 40/1900 (18(1)(3))
Lawpait Code: 2

H Number- sequence: 68389646 1, 7772863

Date and Place of Offence: 25 May 2018, SYDNEY 2000

 

JC0020042009

zoio/ouziszas O&=.q_/ Psge 1 012 x

EX~D|ON~OOOO77

 

 

 

united docume`m| 1 Warrani`1 wcaisa`a`zs

 

 

 

 

 

Sisned
'J_ohn C(lttanden
.Auihorised, officer
pate ' 11'Sep.iember'2ois» '
Jcor)zo;irizo_o§) 2013/comnas page 1912

EX-D|ON~OOOO78

 

 

 

[THIS AND THE FOLLOW|NG PAGE CONST|TUTE ANNEXURE ‘B’]

-`

     

Deponent `},

 

Maglstrate..‘...;. .4.4._.,

`EX-D|ON-OOOO79

 

 

 

 

 

\)I

. P>

 

 

 

 

COURT ATTENDANCE DiON
` NOTICE 51 683896~46

(PROSECUTGR COPY) _ offense Ref No. 7712863

(s40 oF BAIL ACT 2013 MAY APPLY) d Ba'l= 4_

Issi.i`e'd at"PARRAi\/IA‘I`-TA»?LOCAL Colll'i;`.

 

 

 

 

 

 

i;)EFENDANT DETA,iLs_ 4 d 4
1)10N, Aisx y cNI Number : 812007822
' 03/06/1980 v ~ Licence details :18982785 - VIC `
00000 Sex : Male
0 ATSI Status
' PRosEcuToR (Nsw PoLicE) DETAii_s
OIC (Prosecutor) : DETSGT RICHA_RD HOWE, Scc Homioide Squad
Created by : DETSGT RICHARD HOWE, l 1:36 am 16/07/2018
Accepted by : DEISGT DARRYN GUNN
Apprehended' z Chal'girtg station : Scc Homicide Squad
Apprehended by :
DETA|LS OF OFFENCE/8

 

' Crimes Act 1900, Section 18(1)(0.) Law PartL Code 2 - SI

Murdcr
between 7:30 pin on 2§/05/2018 and 9:00 pm on 27/05/2018 at Sydney.

‘ That Alex DION between the 25th day ofMay 2018, and the 27th day ofMay 2018, at SYDNEY, in the State ofNew
South Walcs, did murder Wachira (Mario) PHETMANG.

 

 

starr

Ftlnled 811251 pm on 16/07/2018

EX-D|ON-OOOOBO

 

 

